DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 18, the limitation “wherein a relative density of the target is 95% or more of a theoretical density of the target” fails to specify what is considered “a theoretical density of the target” and it is not clear how such a “theoretical density” is defined. Thus, the limitation renders the claim indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 9, 17, 19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2007/037191 A1 to Yano et al. (“Yano”).				As to claim 9, Yano discloses a sputtering target that is entirely continuous for forming a semiconductor layer of a field effect transistor, comprising an oxide containing In atoms, Sn atoms and Zn atoms, the atomic composition ratio of Zn/(In + Sn + Zn) being 25 atom% or more and 70 atom% or less, and the atomic composition ratio of Sn/(In + Sn + Zn) being less than 50 atom% (See ¶ 0013-¶ 0016, ¶ 0021-¶ 0025, ¶ 0028-¶ 0035, ¶ 0067).											As to claim 17, Yano discloses wherein a Na content in the target is less than 100 ppm (Notes: no Na content is disclosed and generation of foreign substances is suppressed).												As to claim 19, Yano further discloses wherein a bulk resistance of the target is 20mΩcm or less (See ¶ 0028).										As to claim 21, Yano further discloses wherein a surface roughness Ra of the target is 0.5 µm (See ¶ 0067).			
Claim(s) 9, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2000-256061 A to Inoue (“Inoue”).						As to claim 9, Inoue discloses a sputtering target that is entirely continuous for forming a semiconductor layer of a field effect transistor, comprising an oxide containing In atoms, Sn atoms and Zn atoms, the atomic composition ratio of Zn/(In + Sn + Zn) being 25 atom% or more and 70 atom% or less, and the atomic composition ratio of Sn/(In + Sn + Zn) being less than 50 atom% (See ¶ 0009, ¶ 0014, ¶ 0018, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0029, ¶ 0030).									As to claim 17, Inoue discloses wherein a Na content in the target is less than 100 ppm (See ¶ 0014) (Notes: no Na content is disclosed and generation of foreign substances is suppressed).										As to claim 19, Inoue further discloses wherein a bulk resistance of the target is 20mΩcm or less (See ¶ 0025).					

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/037191 A1 to Yano et al. (“Yano”).				As to claim 16, Yano further discloses wherein the atomic composition ratio of Zn/(In + Sn + Zn) is 60 atom% or more and 67 atom% or less, the atomic composition ratio of In/(In + Sn + Zn) is 18 atom% or more and 28 atom% or less, and the atomic composition ratio of Sn/(In + Sn + Zn) being 5 atom% or more and less than 15 atom% (See ¶ 0021-¶ 0024), where an optimized composition is varied and obtained to arrive desired properties such as resistance.								As to claim 17, it would have been obvious to one of ordinary skill in the art wherein a Na content in the target is less than 100 ppm as the sputtering target is desired to have minimum impurities such that the Na content is less than 100 ppm to obtain a high quality transistor.									As to claim 20, it would have been obvious to one of ordinary skill in the art wherein a transverse rupture strength of the target is 8 kg/mm2 or more as a better quality target provides a greater bending strength to resist damage.					As to claim 21, it would have been obvious to one of ordinary skill in the art wherein a surface roughness Ra of the target is 0.5 µm or less because a flatter or smoother sputtering target can form a better quality semiconductor layer on the substrate.												As to claim 22, it would have been obvious to one of ordinary skill in the art wherein a number of pinholes in the target with a Feret’s diameter of 2 µm or more is 50/mm2 or less because having less pinholes and/or smaller diameter can form a better quality semiconductor layer having less leakage.	

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Abe et al. (US 2005/0239660 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815